Case 4:19-cr-40018-SOH Document 64                Filed 03/23/21 Page 1 of 1 PageID #: 171




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                   Case No. 4:19-cr-40018

LONNIE JOSEPH PARKER                                                                DEFENDANT

                                             ORDER

       Before the Court is the Government’s Motion for Authorizing the Clerk of the Court to

Issue Trial Subpoenas Pursuant to Federal Rule of Criminal Procedure 17(c). (ECF No. 60).

Defendant has not filed any objections, and the time to do so has passed. The Court finds the matter

is ripe for consideration.

       Upon consideration, the Court finds that the motion (ECF No. 60) should be and hereby is

GRANTED. The Clerk of the Court is DIRECTED to issue the subpoenas as requested in the

motion and provide such to the Government for service.

       IT IS SO ORDERED, this 23rd day of March, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
